NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued June 3, 2021
                                Decided August 9, 2021

                                        Before

                        DANIEL A. MANION, Circuit Judge

                        DIANE P. WOOD, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 20-3264

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Central District of Illinois.

      v.                                       No. 1:19-cr-10005

ADAM L. WARE,                                  Joe Billy McDade,
    Defendant-Appellant.                       Judge.



                                      ORDER

       When, pursuant to a warrant issued by a state-court judge, officers from the
Peoria, Illinois, police department searched the home of Adam Ware, they found drugs,
cash, and firearms. Ware wound up facing federal charges, in the course of which he
challenged the validity of the search warrant. The district court rejected his argument,
however, prompting Ware conditionally to plead guilty while preserving his right to
appeal the denial of his motion to suppress. See FED. R. CRIM. P. 11(a)(2). On appeal,
Ware argues both that the warrant was not supported by probable cause and that the
good-faith exception recognized by United States v. Leon, 468 U.S. 897 (1984), is
No. 20-3264                                                                         Page 2

unavailable. We conclude that the district court properly applied the rule of Leon, and
so on that basis we affirm.
                                             I
       The police had their eye on Ware for some time before the search we mentioned.
At a traffic stop in May 2018, a dog sniff alerted officers to the presence of narcotics. A
search of his vehicle turned up $18,000 in cash, wrapped in rubber bands. Between July
2018 and February 2019, the police received at least three anonymous tips suggesting
that Ware was distributing drugs from his home. The police also confirmed that Ware
was on parole and that he had provided 1103 S. Warren Street in Peoria as his home
address.
       More suspicious activities followed. On February 6, 2019, Officer Matthew Lane
tailed Ware as he drove from the Warren Street residence to Millman Street, where he
stopped. Lane observed an unknown man enter Ware’s car, stay for five minutes, and
then leave. When Ware drove away, Lane briefly lost sight of his vehicle, but he saw it
at 1103 S. Warren shortly thereafter.
       Along with Officer Erin Barisch, Lane stayed at the house and maintained
surveillance on it. About 45 minutes later, Ware’s vehicle drove off again; Lane and
Barisch reported this to other police officers. Two officers pulled Ware over after he
turned without signaling 100 feet before an intersection (as required by Illinois law).
During the traffic stop, the officers asked Ware to consent to a search, after they noticed
an open cup of a liquid that appeared to be alcoholic in the car. Ware consented, and the
officers found 4.4 grams of cocaine and $1,140 in his pockets.
      Later that day, Lane decided to get a search warrant for Ware’s home. He
prepared an affidavit, which included the following information:
             In May 2018, after a dog sniff alerted officers to possible drugs in Ware’s
              vehicle, the officers found $18,000 in cash wrapped in rubber bands,
              which Lane said (based on his training and experience) was “consistent
              with how narcotics dealers bundle their currency.”
             At least three times since July 2018, an anonymous caller said that “Adam
              Ware was still dealing narcotics and storing them” at his Warren Street
              residence.
             Ware was currently on parole for “manufacturing/delivering 15-100 grams
              of cocaine” and had “7 dangerous drug arrests with 5 convictions.”
No. 20-3264                                                                          Page 3

             Lane observed what he believed to be a drug transaction on February 6,
              2019, when Ware drove from Warren Street and stopped at Millman
              Street, based on the short meeting with another man at Millman Street.
             About 45 minutes after reestablishing surveillance at 1103 S. Warrant
              Street, Ware again drove away from the residence and shortly thereafter
              committed a traffic violation.
             During the stop for the traffic violation, officers discovered 4.4 grams of
              cocaine and $1,140.
Lane also stated that Ware lived at 1103 S. Warren, even though Ware had given a
different address when he was arrested. The affidavit concluded that, based on his
training and experience, which included training and working as a Drug Enforcement
Administration task force officer, Lane believed that evidence of illegal drug activity
would likely be found at 1103 S. Warren. Lane then met with a state circuit judge at a
restaurant and presented this affidavit; the judge issued the requested warrant.
       Upon obtaining the warrant, Lane and some other officers immediately searched
the Warren Street residence. They found over five kilograms of cocaine, 86 grams of
cocaine base, $200,000 in cash, firearms, and proof that Ware resided there. Ware was
then charged in federal court with possessing controlled substances with intent to
distribute, 21 U.S.C. § 841(a)(1), possessing a firearm in furtherance of a drug trafficking
crime, 18 U.S.C. § 924(c), and possessing a firearm as a felon, 18 U.S.C. § 922(g).
        Early in the proceedings, Ware moved to suppress all evidence that had been
seized from the Warren Street house, as well as the evidence from the February 6, 2019,
traffic stop. The district court held an evidentiary hearing, at which Lane and Barisch,
along with the officers who made the February 6 stop, all testified. Their testimony
focused primarily on the February 2019 surveillance and traffic stop. The court also
heard oral argument on Ware’s motions. His attorney made several points: Lane’s
affidavit relied on stale, uncorroborated information; nothing but speculation about the
interaction on Millman Street pointed to drugs; and his past drug convictions and
possession of the 4.4 grams of cocaine did not support an assumption that drugs were
inside his house. Ware also urged that the basis of the warrant was so flimsy that Leon
could not save it.
       The district court denied the motion to suppress the evidence from Ware’s home.
It acknowledged that Lane had a history of shoddy warrant applications, and that a
number of judges had expressed frustration over Lane’s weak affidavits. On the other
hand, the court found in this particular affidavit enough indicia of probable cause to
permit the team of officers to rely on the warrant in good faith. (The court made no
No. 20-3264                                                                           Page 4

secret of its view of the warrant: what it said was “the good-faith exception will salvage
this case,” just as it had done in an earlier case.) It singled out the cocaine and the large
sum of cash that the officers recovered during the traffic stop, after they had observed
Ware drive from his home and possibly conduct a drug transaction. This was enough at
least for Leon, if not for an acceptable warrant. The court concluded by reiterating that it
did not endorse Lane’s unsatisfactory affidavits.
                                             II
       On appeal, Ware continues to assert that the warrant was not supported by
probable cause and that the affidavit was so faulty that it did not even support the
good-faith exception to the exclusionary rule. Because the district court relied
exclusively on the good-faith exception, we begin (and end) with that theory. We do not
address either the stand-alone sufficiency of the warrant, nor the government’s
argument (newly minted on appeal) that probable cause was not needed for the search
of the home because of Ware’s status as a parolee.
       Ware concedes that an officer’s decision to obtain a warrant is prima facie
evidence of good faith. See Edmond v. United States, 899 F.3d 446, 452 (7th Cir. 2018).
That presumption is rebutted here, he contends, because the affidavit was “so lacking in
indicia of probable cause” that a reasonable officer would not have believed that the
search warrant was adequately supported. See United States v. Koerth, 312 F.3d 862, 869
(7th Cir. 2002). To support that contention, Ware emphasizes the fact—also noted
prominently by the district court—that courts have previously admonished Lane for his
inadequate affidavits.
        We can assume, favorably to Ware, that an officer as seasoned as Lane, and one
who has been criticized in the past, should have known better than to submit such a
sparse affidavit to justify invading a person’s home. Nevertheless, that does not dispose
of the good-faith issue. The affidavit must be judged objectively, based on the
information it did contain; courts do not privilege affidavits drafted by favored officers,
or disregard those drafted by people who are normally sloppy. With that in mind, we
agree with the district court that there were just enough indicia of probable cause in
Lane’s affidavit to permit the good-faith exception to apply. The officers’ observations
of Ware driving from his home to meet briefly with a person who climbed into his car,
and the discovery of 4.4 grams of cocaine and over $1,000 in cash on Ware’s body
shortly thereafter, combined with Ware’s criminal history, would allow a reasonable
officer to believe that the search warrant was properly issued.
       Ware’s arguments to the contrary do not meet the demanding standard for
rebutting the presumption of good faith that arose when Lane sought the warrant. See
No. 20-3264                                                                          Page 5

Messerschmidt v. Millender, 565 U.S. 535, 547 (2012) (“the threshold for establishing [the]
exception [to the presumption] is a high one, and it should be”). His attacks on the
district court’s reasoning primarily rehash his arguments that the affidavit failed to
establish probable cause. But we assume probable cause was lacking if we reach the
Leon argument. The point of Leon is that not all evidence obtained without probable
cause must be suppressed. Ware’s strongest argument for bad faith—Lane’s track
record—cannot overcome the cumulative signals to an objective officer that Ware was
engaged in the drug trade, and that evidence of those activities was likely to be at his
home.
       The district court thus correctly denied Ware’s motion to suppress. With that
resolved, his convictions and his 180-month sentence stand as well.
                                                                               AFFIRMED.